Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Responsive to the amendment filed 10 December 2021, claim 21 is amended.    Claims 1-17 and 19-21 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 10 December 2021, the prior rejection grounds are maintained.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0114522 A1 (hereinafter “Reigner”), in view of JP 2008-214718 (Japanese document cited by applicant; machine translation provided by examiner; hereinafter “Naruse”).
Regarding claims 1, 3, and 20 Reigner teaches a gray gold alloy (see title).  Reigner teaches that the gold alloy is suitable for watches and jewelry (see [0001]).  Reigner teaches that the gray gold has a 
Element
Claim 1
Claim 3
Claim 20
Reigner ([0033]-[0038])
Au
Pd
Rh
Pt
Ir
Ru
Ti
 In
Ga
B 
Re
75.0-76.5
15-23
0.5-5
0-7
0-5
0-5
< 0.05
< 4
< 2
< 0.03
< 0.002
75.0-76.5
17-22.5
0.5-4
0-6
“
“
“
“
“
“
“
75.0-76.5
15-23
0.5-5
0-7
≤ 1
≤ 1
≤ 0.05
≤ 4
≤ 2
≤ 1
≤ 1
More than 75
19-23.5
--
1.4-5.9
(optional up to 0.1 Ru, Ir, Re)
(optional up to 0.1 Ru, Ir, Re)
(optional up to 0.5 Ga or Ti)
--
(optional up to 0.5 Ga or Ti)
--
(optional up to 0.1 Ru, Ir, Re)





Reigner does not teach to add any B or In, reading on essentially zero of those elements.  With the exception of rhodium, the compositional ranges of the grey gold of Reigner overlap the compositional 
	Alternatively, Reigner teaches examples of 18 K gold ternary alloys at Table II.  None of the alloys has any Pt, instead using In, V, Ta, etc.  All of the alloys has Au and Pd both in the range as claimed.  It would have been an obvious matter to the skilled artisan to have altered the example alloys in Table II, and to have replaced the elements of V, In, Sn, etc. with Pt, because Reigner teaches that this is a suitable alternative ([0036]).  
Regarding wherein the alloy is nickel-free, cobalt-free, iron-free, silver-free, copper-free, zirconium-free, niobium-free, chromium-free and manganese-free, Reigner teaches explicitly that the alloy is nickel and copper free ([0001]).  Reigner does not teach to add any silver, cobalt, iron, or chromium to the alloy.  Thus the skilled artisan would have immediately envisioned an alloy that is free from such elements from reading Reigner.  Although Reigner teaches at [0036] that Mn, Nb, and Zr may be added, it is clear from the disclosure of Reigner that these elements are but alternatives and are not individually required.  The selection of the Pt instead of these elements would have been an obvious matter of choice to the skilled artisan practicing the invention of Reigner.  
	Reigner does not teach that the alloy has rhodium.  Reigner is silent as to the presence of rhodium.  
	Naruse teaches a 18 K white gold for ornaments (see [0001]).  Naruse teaches that in the 18 K white gold alloy, Rh has the effect of improving the color of the alloy, due to its reflectance (See [0010]-[0011]).   Naruse teaches that the amount of rhodium effective for the 18 K white gold alloy is 0.1-5.0% (see [0010]-[0011]).  The amount of rhodium taught by Naruse overlaps the range as claimed, 
	It would have been obvious to one of ordinary skill in the art at time of invention to have altered the 18 K gold alloy of Reigner by adding rhodium as taught by Naruse (see [0010]-[0011]), Because Naruse teaches that in the 18 K white gold alloy, Rh has the effect of improving the color of the alloy, due to its reflectance (See [0010]-[0011]).
Reigner teaches that the gold alloy is cold rolled and annealed (See [0051]-[0058] and Tables II and III). 
	Regarding wherein the alloy has a hardness of 140-225 HV, Reigner describes the hardness values of the gold alloy at several conditions, such as as-cast, after 75% work hardening, and after annealing (see Table I and Table II).  Reigner does not particularly limit the hardness, other than to describe that the hardness affects the ability to work the gold into desired products ([0001], [0023], [0071]).  Reigner teaches that the alloys are hardened and annealed in order to obtain the desired hardness (see [0051]-[0055] and EXAMPLES).  However, Reigner teaches that examples of the as-annealed alloys have hardness values after the annealing step in a broad range of hardness of about 100-255 Hv, including several rolled and annealed alloys in the claimed hardness range (see Table II and Table III).  The broad range of hardness values in the various states taught of Reigner overlaps the claimed range, establishing a prima facie case of obviousness.  Applicant is directed to MPEP 2144.05.  
Alternatively, Reigner teaches that the hardness should be suitable for working into jewelry ([0071]), and teaches clearly the means that are used to adjust hardness by composition (Background of the Invention, [0033]-[0045]), by water hardening (Background, [0053]), work hardening ([0054]), and annealing ([0055], [0071]).  The hardness is clearly taught as a results-effective variable with regard to 
	Regarding claims 2 and 4, the amount of Pt taught by Reigner overlaps the claimed ranges, establishing a prima facie case of obviousness.  
Regarding claims 5, 7, and 9, the composition of Reigner is compared with the claimed composition in the chart below (values in mass percent).
Element
Claim 5
Claim 7
Claim 9
Reigner ([0033]-[0038])
Au
Pd
Rh
Pt
Ir
Ru
75.0-76.5
18-22.5
1.5-3
0-4
0-4
0-4
75.0-76.5
19-22
1.5-3
0-4.5
0-4.5
0-4.5
75.0-76.5
19-21.5
1.5-3
0-4
0-4
0-4
More than 75
19-23.5
--
1.4-5.9
 (optional up to 0.1 Ru, Ir, Re)



With the exception of rhodium, the compositional ranges of the grey gold of Reigner overlap the compositional ranges of claims 1 and 3, establishing a prima facie case of obviousness for those ranges.  It would have been obvious to one of ordinary skill in the art at time of invention to have selected a composition (except for Rh) in the range as claimed because Reigner teaches the same utility over an overlapping range.  Applicant is further directed to MPEP 2144.05.
	Alternatively, Reigner teaches examples of 18 K gold ternary alloys at Table II.  None of the alloys has any Pt, instead using In, V, Ta, etc.  Several of the alloys have Au and Pd both in the range as claimed.  It would have been an obvious matter to the skilled artisan to have altered the example alloys 
	It would have been obvious to one of ordinary skill in the art at time of invention to have altered the 18 K gold alloy of Reigner by adding rhodium as taught by Naruse (see [0010]-[0011]), Because Naruse teaches that in the 18 K white gold alloy, Rh has the effect of improving the color of the alloy, due to its reflectance (See [0010]-[0011]).
	Regarding claims 6, 8, and 10, the amount of Pt taught by Reigner overlaps the claimed ranges, establishing a prima facie case of obviousness.  
	Regarding claim 11, Reigner teaches that the alloy may optionally comprise at most 0.5 of Si, Ga, Ti, and at most 0.1 of Ru, Ir, and Re ([0037]-[0038]).  The selection of Ti and Ir in the alloy of Reigner would have been obvious to the skilled artisan.  The ranges taught by Reigner overlap the claimed ranges, establishing a prima facie case of obviousness.  
	Regarding claim 12, the selection of Ti in the alloy of Reigner would have been obvious to the skilled artisan.  The ranges taught by Reigner overlap the claimed ranges, establishing a prima facie case of obviousness.  
	Regarding claim 13, the selection of Ir in the alloy of Reigner would have been obvious to the skilled artisan.  The ranges taught by Reigner overlap the claimed ranges, establishing a prima facie case of obviousness.  
Regarding claim 14, Reigner teaches that the alloy may comprise In (Table II, Example 10).  The replacement of a part of In with Pt would have been prima facie obvious to the skilled artisan because Reigner teaches that the Pt is suitable for the alloying element ([0033]-[0038]).  Alternatively, Reigner teaches that In is known in the prior art 18 K gray gold alloys as a suitable alloying element (see [0009]) and  teaches prior art examples with indium falling in the claimed range at Table I.  The addition of In would have been prima facie obvious based on these teachings.  

Regarding claim 17, Reigner describes the hardness values of the gold alloy at several conditions, such as as-cast, after 75% work hardening, and after annealing (see Table I and Table II).  Reigner does not particularly limit the hardness, other than to describe that the hardness affects the ability to work the gold into desired products ([0001], [0023], [0071]).  Reigner teaches that the alloys are hardened and annealed in order to obtain the desired hardness (see [0051]-[0055] and EXAMPLES).  However, Reigner teaches that examples of the as-annealed alloys have hardness values in a broad range of hardness of about 100-255 Hv, including several in the claimed hardness range (see Table II and Table III).  The broad range of hardness values in the various states taught of Reigner overlaps the claimed range, establishing a prima facie case of obviousness.  Applicant is directed to MPEP 2144.05.  
Alternatively, Reigner teaches that the hardness should be suitable for working into jewelry ([0071]), and teaches clearly the means that are used to adjust hardness by composition (Background of the Invention, [0033]-[0045]), by water hardening (Background, [0053]), work hardening ([0054]), and annealing ([0055], [0071]).  The hardness is clearly taught as a results-effective variable with regard to working the alloy, and the means used to adjust hardness of the gold are spelled out clearly.  Further, Reigner teaches three distinct states of the gold, each one having differing hardness (Table II and III). The hardness is a results-effective variable that would have been optimized by the skilled artisan through routine investigation.  Applicant is directed to MPEP 2144.05.  
Regarding the color properties limitation of the alloy, Reigner discloses the color values of example alloys according to that invention (see Table II and Table III), and many of those examples already include L, a and b values as claimed.  Those which do not meet the claimed L value are generally close to the claim minimum of 80.   Naruse teaches that the addition of Pt tends to whiten the alloy (see [0010]-[0011]).

Regarding claim 19, In this case, the same grey gold alloy composition as claimed would have possessed the same properties as claimed.  The property would have been expected to be present in the alloy that is obvious over Reigner in view of Naruse.  In the alternative, Reigner teaches some inventive gold alloys with the property as claimed, and a number that are reasonably close.  The property as claimed would have flowed naturally from following the teachings of Reigner in view of Naruse.  
Regarding claim 20, Reigner in view of Naruse is applied as stated above.  The broad range of hardness values in the various states taught of Reigner overlaps the claimed range, establishing a prima facie case of obviousness.  Applicant is directed to MPEP 2144.05.  
Alternatively, Reigner teaches that the hardness should be suitable for working into jewelry ([0071]), and teaches clearly the means that are used to adjust hardness by composition (Background of the Invention, [0033]-[0045]), by water hardening (Background, [0053]), work hardening ([0054]), and annealing ([0055], [0071]).  The hardness is clearly taught as a results-effective variable with regard to working the alloy, and the means used to adjust hardness of the gold are spelled out clearly.  Further, Reigner teaches three distinct states of the gold, each one having differing hardness (Table II and III). The hardness is a results-effective variable that would have been optimized by the skilled artisan through routine investigation.  Applicant is directed to MPEP 2144.05.  
Regarding claim 21, Reigner in view of Naruse is applied as stated above.  The hardness values and absence of the specified elements is considered obvious for the reasons stated above.  

Response to Declaration under 37 CFR 1.132

	The declaration of Dr Denis Vincent filed on 10 December 2021 has been considered, but it is insufficient to overcome the rejections presented in the last Office action because the evidence presented is not commensurate in scope with what is claimed, and also is not commensurate in scope with the prior art.  
	Dr Vincent declares that the use of alloys as claimed would cause “undisclosed and unrecognized” problems (Declaration at paragraph 8).  Dr Vincent declares that an alloy of  Au 75.1 Pd 19 Mn 1.9 Nb 2 Zr 2 was prepared and cast in a copper mold, cooled for 0.15 hours, and then suffered catastrophic failure when tested in a “global test,” which is apparently a high deformation compression test.    (Declaration paragraphs 11-20).  Dr Vincent declares that the hardness of such alloy was Hv 276 (paragraph 20), which is much harder than the limit of 225.  
	The examiner thanks Dr Vincent for the investigation of this alloy all the way to catastrophic failure.  The prior response to the declaration of 7 April 2021 remains pertinent, and need not be repeated again.  Those comments are found in the Office action mailed 15 July 2021.  The following is added for completeness.
	In the Declaration, no description is made that the comparison alloy was ever annealed.  As such, the comparative evidence presented in the Declaration cannot be considered comparable to Applicant’s claimed gold, which recite a worked and annealed alloy.  The limit of 225 Hv is for an alloy in the annealed condition.  Thus the evidence also cannot be considered to be commensurate in scope with Reigner, who also teaches annealing ([0051]-[0056] and Table III).  The comparison between the alloy in the Declaration to either one of Applicant’s gold or Reigner’s gold fails to persuade the examiner for these reasons.  

AS stated above, the non-annealed alloy of the declaration is not commensurate in scope with either the claimed gold or the disclosure of Reigner.  One example is presented, which is processed differently from either of the instant invention or Reigner.  Further, what is claimed is a gold alloy, and not a method of processing the gold alloy.   While it is acknowledged that alloy 36 of Reigner includes annealed hardness outside the claimed values, Reigner in Table III teaches multiple examples of gold having annealed hardness values in the claimed ranges. Whether the processing of Reigner is not the industry standard is not germane here.  The processing of Reigner is commensurate with what is claimed.  
When all of the evidence is considered as a whole, the evidence of obviousness outweighs evidence of nonobviousness.

Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive.
Applicant argues that the examiner makes an error in assuming that the art of gold alloys is predictable.  Applicant questions who considers the art predictable, and how, for example.  It is acknowledged that at least a reasonable expectation of success would have been required to support a prima facie case of obviousness.  However, obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  The prior art includes laundry lists of elements that may be added to the gold.  There is no reason that adding further elements would have now rendered the invention unpredictable.  The evidence presented in the Declaration has been considered, but is not persuasive for reasons stated above and in the office action of 15 July 2021. 
Applicant argues that Reigner seeks to avoid rhodium plating and thus adding rhodium as an alloying element would not have been obvious.  This is carefully considered, but is not persuasive. Reigner teaches that the problem with Rh plating is that it comes off ([0011]).  Including the element as an alloying addition would not seem to have the same issue.
Applicant argues that the rejection over Reigner in view of Naruse relies on presumption rather than actual knowledge.  In response, the reasons for combining the prior art teachings is stated above.  Applicant argues that the prior art does not recognize that rhodium addition solves problems with the crucibles that are used.  It is acknowledges that the prior art does not teach that, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The reason why combination of the teachings would have been obvious is stated above.
At page 4 of the remarks, applicant argues that there is no requirement to assume that an invention is operable, and further questions what operability even means in context.  This argument is moot.  35 USC 282 is statute in the United States, and patent prosecution is not the place to challenge the validity of the statute.  In regard to the instant case, the law was mentioned in response to the declaration which effectively argued that the prior art would catastrophically fail.  Applicant goes on to allege that the Office fails to address the Declaration, and uses a presumption to disregard applicant’s rebuttal.  The response to the Declaration is presented above, and what is presented is not 
When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734